Citation Nr: 1438815	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1982 to March 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent.  In his August 2011 substantive appeal, the Veteran requested a Board hearing at a local VA office.  He withdrew that request in correspondence received in September 2013.

In his July 2014 brief, the Veteran's representative raised the issues of service connection for hypertension, obesity, a back disability, and a skin disability on a direct basis, as well as secondary to PTSD.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are hereby referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

As shown by the record, the most recent VA PTSD examination was in December 2008, almost six years ago.  According to May 2010 VA treatment records, the Veteran stated that his condition has worsened.  Accordingly, a contemporaneous examination to ascertain the current severity of his PTSD is necessary.

Additionally, the Veteran's record includes VA treatment records from March 2010 to March 2011.  The Veteran's representative has suggested that prior VA treatment records may be missing from the record.  Any existing records of VA treatment are constructively of record, may contain pertinent information, and must be secured.


Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record copies of the complete clinical records of any (and all) VA treatment the Veteran has received for his service-connected PTSD (i.e., update to the present the records of his VA treatment for PTSD).

2.  Then, the AOJ should arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The examiner must review the Veteran's entire record in conjunction with the examination, and must be provided with a copy of the criteria for rating mental disorders.  Based on such review and psychiatric evaluation of the Veteran, the examiner should:

Describe fully the current disability picture presented by the Veteran's PTSD, identifying all current symptoms in detail, noting their severity, and commenting on their associated impact on occupational and everyday functioning.

The examiner must explain the rationale for all opinions.

3.  Following completion of any indicated development, the AOJ should then review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



